Hunt, J.
¶28 (dissenting) — I respectfully dissent. I would uphold the trial court’s denial of John Williams’ motion to suppress the evidence and affirm his conviction.
I. PERTINENT FACTS
¶29 As the majority acknowledges, the police responded to Cledale Graham’s 911 call for help in removing his nephew, Williams, from his (Graham’s) motel room because Williams was “being violent that night.” As soon as the police arrived in the motel parking lot, Graham approached them and explained that Williams had threatened him, had assaulted him, had taken his money, and had been acting violently during their entire recent drive from California to Washington. Graham also told the police that Williams was on parole for a crime committed in California and that Williams “wasn’t supposed to be up here.”
|30 Graham had paid for the motel room, which was registered in his name; Williams’ name was not on the motel registration. Graham led the police to his motel room, where they met Williams at the door. Williams partially opened the door, concealing part of his body behind the door. At that point, one officer heard something drop behind the door and asked to see Williams’ hands. Williams opened the door completely and stepped back into the motel room. Graham walked into his motel room, inviting the police to enter. As explained in the next section of my dissent, contrary to Williams’ and the majority’s assertion, the police entry into Graham’s motel room at Graham’s invitation was not unlawful.
¶31 Inside Graham’s motel room, Williams gave the police a false name, and they arrested him for giving false information. During a search incident to Williams’ arrest, the police found crack cocaine in an open dresser drawer and a crack pipe on the ground behind the motel room door where Williams had been standing when they heard something drop to the ground. Because the police entered Graham’s motel room with his consent and for the purpose *691of protecting Graham from his violent nephew, their encounter with Williams inside was not the product of unlawful police action giving rise to grounds for suppression of the evidence seized during the search incident to Williams’ arrest.
II. ANALYSIS
¶32 The officers’ entry into Graham’s motel room in response to his request for aid falls under at least two exceptions to the warrant requirement: consent, State v. Morse, 156 Wn.2d 1, 8, 123 P.3d 832 (2005); and community caretaking function/emergency investigation, State v. Menz, 75 Wn. App. 351, 353, 880 P.2d 48 (1994), review denied, 125 Wn.2d 1021 (1995). Williams’ consent was not required.
A. Consent
¶33 Under article I, section 7 of our constitution, the necessity of a present cohabitant’s consent to a search is determined under the “common authority” rule. Morse, 156 Wn.2d at 7. Washington case law bases this rule on theories of “reasonable expectations of privacy” by the searched individual and “assumption of risk” of a search. Id. at 7, 8. To qualify as a cohabitant for purposes of common authority, a person must possess equal control over the premises. Id. at 18 (Fairhurst, J., concurring) (quoting State v. Thompson, 151 Wn.2d 793, 805, 92 P.3d 228 (2004)). Here, the record shows that Williams did not possess equal control over the motel room.
¶34 The facts giving rise to consent to enter here differ from cases in which officers initiate contact at a home or apartment, for example, and then ask the occupant(s) for consent to enter. Here, the officers did not initiate contact; rather, it was the victim who called 911 and summoned the officers to the motel. Washington courts have found equal control and common authority in cases where all cohabi*692tants were signatories on the premises lease, State v. Leach, 113 Wn.2d 735, 738, 782 P.2d 1035 (1989), and where a married couple jointly occupied the premises, State v. Walker, 136 Wn.2d 678, 681, 965 P.2d 1079 (1998). In contrast, our courts have not found equal control and common authority where a son was living on only a portion of his parents’ property and did not pay rent. Thompson, 151 Wn.2d at 807-08.
¶35 Unlike the cohabitants in Leach and Walker, Williams was neither a signed registrant for Graham’s motel room nor the spouse of the sole registered inhabitant, Graham. In addition, like the son in Thompson, Williams had not paid for the motel room. Rather, at best, Williams was inside Graham’s motel room only at Graham’s earlier invitation, which invitation Graham had terminated. Therefore, Williams was not a cohabitant of the motel room, nor did he possess equal control/authority over it. As a result, Williams’ consent to the search of Graham’s room was unnecessary. In other words, lack of Williams’ consent did not vitiate Graham’s invitation and consent for the officers to enter his (Graham’s) motel room to help evict his assaultive, thieving, out-of-control nephew. Accordingly, I would affirm the trial court’s denial of Williams’ motion to suppress the evidence based on the consent exception to the warrant requirement.
B. Community Caretaking/Emergency
|36 Alternatively, I would affirm the trial court on the community caretaking/emergency exception ground.11 The following cases set forth the applicable legal standard for *693satisfying the sometimes-overlapping emergency/community caretaking exceptions12 to the warrant requirement.
1. Menz
¶37 Menz, 75 Wn. App. 35113 establishes that this exception to the warrant requirement encompasses situations requiring some form of police assistance with public health or safety. Menz also clarifies the purpose of this emergency exception, which “recognizes the community caretaking function of officers, and exists so officers can assist citizens and protect property.” Id. at 353-54 (citing State v. Swenson, 59 Wn. App. 586, 589, 799 P.2d 1188 (1990)); see also State v. Hutchison, 56 Wn. App. 863, 865-66, 785 P.2d 1154 (1990); State v. Sanders, 8 Wn. App. 306, 310, 506 P.2d 892 (“Police officers may enter a dwelling without a warrant to render emergency aid and assistance to a person whom they reasonably believe to be in distress and in need of that assistance.”), review denied, 82 Wn.2d 1002 (1973); State v. Nichols, 20 Wn. App. 462, 465, 581 P.2d 1371 (police responding to a reported fight could enter a garage because they had reasonable grounds to believe their assistance was necessary for the protection of life), review denied, 91 Wn.2d 1004 (1978).
¶38 In Menz, a case on which the majority relies here, we held that the emergency/community caretaking exception applies when (1) the officer subjectively believes that someone likely needs assistance for health or safety reasons, (2) a *694reasonable person in the same situation would similarly believe that there was a need for assistance, and (3) there is a reasonable basis to associate the need for assistance with the place searched. Menz, 75 Wn. App. at 354 (quoting State v. Gocken, 71 Wn. App. 267, 276-77, 857 P.2d 1074 (1993), review denied, 123 Wn.2d 1024 (1994)).
¶39 Here, as in Menz, the officers were responding to a report of domestic violence, and a reasonable person in the responding officers’ situation would believe that Graham likely needed their assistance in entering his motel room to remove his violent nephew so that Graham could safely reenter.14 Graham told the officers that (1) he and his nephew, Williams, had driven together from California to Washington, during which trip Williams had repeatedly assaulted him (Graham) and had stolen from him; (2) Williams had been staying with Graham in Graham’s motel room; (3) Williams was becoming increasingly violent and agitated; and (4) Williams would not leave, as Graham had requested.15
*695¶40 In Menz, the police were responding to an anonymous report. Here, in contrast, the 911 call was not anonymous; on the contrary, caller and assault victim Graham met the responding officers in the motel parking lot and led them to his motel room, where his assailant nephew remained. Thus, the facts here even more strongly support application of the emergency exception than those in Menz. Accordingly, as we held in Menz, I would similarly hold here that the emergency/community caretaking exception applies.
2. Jacobs
¶41 The majority also relies on another opinion from our court, State v. Jacobs, 101 Wn. App. 80, 2 P.3d 974 (2000). Jacobs establishes that the emergency aid exception also encompasses public safety concerns that justify entry even when the police have no reason to believe that someone inside the building is injured.16
*696f 42 I agree with the majority’s recitation of the following facts in Jacobs: The officer expressed a desire to enter the residence due to a concern for the health of someone still inside. Id. at 83-84. But the officer also expressed a desire to enter the residence to “ ‘make sure no one was in there with a gun waiting’ ” for the victim. Id. at 83. We concluded that the officers had a duty to check inside the residence for both additional victims and persons who might pose a threat to the victims the officers had already contacted. Id. at 85-86.
¶43 In several significant respects, the case before us is analogous to Jacobs. In both cases, the victims were outside their respective residences when they came in contact with and told the police about having been assaulted. Id. at 83. In both cases, the police possessed a subjective belief of an ongoing safety risk. Here, their subjective belief in a safety risk increased when Graham led them to his motel room and, according to one officer, the conversation with Williams at the motel room door was “turning heated” and “becoming a safety concern.” In addition, the officers heard Williams drop something from his hand concealed behind the partially open motel room door.
¶44 In addition to these similarities, the facts in our case more strongly support the emergency aid exception than do the facts in Jacobs: Not only did the victim in Jacobs fail to consent to the police entry into the residence, but also the victim asserted that his assailant was no longer inside. Here, in contrast, Graham not only consented but also actively invited the officers to enter his motel room, where Graham told the officers his assailant, Williams, remained.17
*697¶45 In short, in fulfilling their community caretaking function, the officers as Graham’s invitees had his consent and, thus, lawful authority to be inside Graham’s motel room, where they encountered Williams and observed his drug paraphernalia in plain view and during a search incident to his arrest. Accordingly, I would hold that the warrantless entry here is even more reasonable and justified than the entry in Jacobs under the emergency/community caretaking exception.
¶46 I would uphold the trial court’s denial of Williams’ motion to suppress on the consent ground alone. Alternatively, I would uphold the trial court’s denial of Williams’ motion to suppress on the emergency/community care-taking exception to the warrant requirement.18 I would, therefore, also affirm Williams’ conviction.
Review denied at 166 Wn.2d 1020 (2009).

 Nast v. Michels, 107 Wn.2d 300, 308, 730 P.2d 54 (1986) (“[A]n appellate court may sustain a trial court on any correct ground, even though that ground was not considered by the trial court.”); see also State v. Costich, 152 Wn.2d 463, 477, 98 P.3d 795 (2004).


 In State v. Kinzy, 141 Wn.2d 373, 387, 5 P.3d 668 (2000), cert. denied, 531 U.S. 1104 (2001) the Washington Supreme Court clarified the distinctions between these sometimes mislabeled or overlapping exceptions. The community caretaking exception originated in the context of automobile searches and seizures. Id. at 386. Washington case law then expanded the community caretaking exception to encompass situations involving emergency aid or routine checks on public health and safety, id., which possess their own separate tests. The Washington Supreme Court adopted the Menz emergency aid exception test in Kinzy, id. at 386-87.


 I note that Judge Dean Morgan authored the Menz opinion, in which Judge Elaine Houghton, majority author here, and Judge Karen Seinfeld concurred.


 The majority correctly notes that the community caretaking function and the emergency aid exception are separate from a criminal investigation. Majority at 683 (citing Kinzy, 141 Wn.2d at 386-88). As the facts here clearly demonstrate, however, the officers initially entered Graham’s room with his consent to protect Graham and to aid him in evicting his violent nephew. It was only after this entry that the officers discovered Williams had provided them with a false name, and the officers placed him under arrest, that the matter became a criminal investigation.


 Because most of Williams’ assaults had apparently occurred more than four hours before Graham called 911, the officers could not arrest Williams under the former ROW 10.31.100(2)(c) (2006) exception to the warrant requirement, which requires an arrest for domestic violence assaults occurring within the preceding four hours. Former ROW 10.31.100(2)(c) provides:
A police officer having probable cause to believe that a person has committed or is committing a felony shall have the authority to arrest the person without a warrant. A police officer may arrest a person without a warrant for committing a misdemeanor or gross misdemeanor only when the offense is committed in the presence of the officer, except as provided in subsections (1) through (10) of this section.
(2) A police officer shall arrest and take into custody, pending release on bail, personal recognizance, or court order, a person without a warrant when the officer has probable cause to believe that:
*695(c) The person is sixteen years or older and within the preceding four hours has assaulted a family or household member as defined in RCW 10.99.020 and the officer believes: (i) A felonious assault has occurred; (ii) an assault has occurred which has resulted in bodily injury to the victim, whether the injury is observable by the responding officer or not; or (iii) that any physical action has occurred which was intended to cause another person reasonably to fear imminent serious bodily injury or death. Bodily injury means physical pain, illness, or an impairment of physical condition. When the officer has probable cause to believe that family or household members have assaulted each other, the officer is not required to arrest both persons. The officer shall arrest the person whom the officer believes to be the primary physical aggressor. In making this determination, the officer shall make every reasonable effort to consider: (i) The intent to protect victims of domestic violence under RCW 10.99.010; (ii) the comparative extent of injuries inflicted or serious threats creating fear of physical injury; and (iii) the history of domestic violence between the persons involved.
(Emphasis added.) Former RCW 10.99.020(3) (2000) included as “family or household members” “adult persons related by blood or marriage,” which would include an uncle and his nephew.
But it is irrelevant here whether the police were “required” to arrest Williams under this statute. That police could not obtain probable cause for a warrantless arrest under former RCW 10.31.100(2)(c) does not negate the other community caretaking/emergency exception to the warrant requirement, supported by the facts of this case.


 In contrast, the majority characterizes Jacobs as involving an officer’s subjective belief of a need to enter a residence only to provide medical assistance.


 With all due respect to my learned colleagues, their majority holding prevents Graham and persons similarly situated from seeking police intervention to remove a violent transient guest from the victim’s motel room. Williams had repeatedly assaulted Graham, had stolen from Graham, and continued to behave violently toward Graham. Graham needed to enter his motel room to sleep but could not do so with Williams remaining inside in his volatile state. Rather than resorting to “self-help” to extract Williams from his motel room so that he (Graham) could reenter safely, Graham did “the right thing” by summoning help *697from the police. Under the circumstances here, “self-help” likely could have resulted in additional violence, contrary to the legislature’s intent in enacting the domestic violence statute, former RCW 10.31.100(2)(c).


 The United States Supreme Court recently refused to suppress evidence in a case in which the officers were acting in good faith, albeit based on false information. The Court stated:
To trigger the exclusionary rule, police conduct must be sufficiently deliberate that exclusion can meaningfully deter it, and sufficiently culpable that such deterrence is worth the price paid by the justice system. As laid out in our cases, the exclusionary rule serves to deter deliberate, reckless, or grossly negligent conduct, or in some circumstances recurring or systemic negligence.
Herring v. United States,_U.S._, 129 S. Ct. 695, 702, 172 L. Ed. 2d 496 (2009). Applying the Supreme Court’s rationale here, I ask, What purpose does application of the exclusionary rule serve where both Graham and the officers who responded to his request for help acted reasonably and in a manner designed to preserve the public peace and to prevent further injuries to persons and property in safely ejecting a violent, assaultive thief from the victim’s motel room?
Washington presently does not recognize a good faith exception to the exclusionary rule. Unlike the Fourth Amendment to the federal Constitution, which focuses on “ ‘the reasonableness of the government action,’ ” article I, section 7 of the Washington State Constitution focuses on “ ‘the rights of the individual.’ ” State v. Eisfeldt, 163 Wn.2d 628, 639, 185 P.3d 580 (2008) (quoting Morse, 156 Wn.2d at 12).
The United States Supreme Court’s recent decision in Herring, however, reinforces a distinction between the foci of the Fourth Amendment and the exclusionary rule. Herring, 129 S. Ct. at 699-701. Herring explains that the exclusionary rule focuses on deterring deliberate police violations of the Fourth Amendment. Id. In contrast, Washington courts have thus far expressed an unwillingness to disconnect the exclusionary rule’s deterrence rationale from protection of individual rights under article I, section 7; but our state courts have *698not expressly rejected the recently announced Herring principle — that violation of individual privacy rights does not automatically result in exclusion or suppression of evidence. State v. White, 97 Wn.2d 92, 109-10, 640 P.2d 1061 (1982).